Title: To Benjamin Franklin from Michel-Guillaume St. John de Crèvecœur, 30 March 1782
From: Crèvecœur, Michel-Guillaume St. John de
To: Franklin, Benjamin


Sir
Paris 30th. March 1782.
You’ll not think it Improper, I flatter myself, if I beg you’d direct me how to send some letters, either to Philadelphia or to Boston, those Last are for the Honoble. John Hancock; so many have hitherto miscaried for want of care in those in whose hands I had Placed them, that I find myself forced to ask you, what means I shall make use of & whether you’d not permit me to send them to your office, whence in due Time & more safely, they might be conveyed to America; my frequent disappointments on that head are the Cause of my Taking this freedom, which I beg you’d Excuse.
You had great reasons for doubting the other day the Taking of St. Christopher. It was then primature, but now, happily confirmed: Permit me to felicitate you on this Conquest.
I am with unfeigned Respect sir Your very Humble Servant
St. Jean DE CrevecœurHôtel Turgot Isle St. Louis Paris
  
His Excellency Benjamin Franklin
 
Addressed: A / Son Excellence Benjamin Franklin Ecuyer / Passy
Notation: Crevecœur M. St. Jean de Paris 30 March 1782.
